MURPHY, Justice,
dissenting.
I respectfully dissent from the majority’s holding venue proper in Harris County. Mellon sought a declaratory judgment to clarify and resolve the performance of an escrow agreement. Its pleadings, as amended, alleged disputes Hadarisen over entitlement to the escrow funds. One of these disputes concerned the issue of whether Mrs. Ruth Manges was entitled to those monies. As revealed in the statement of facts, Mr. Jim Decker, counsel for Mellon, during direct examination testified that the entitlement percentages related to portions of the land held by the lessors and doubt existed as to their accuracy because they were made without title opinions. On cross-examination, Decker admitted the land located in Starr county was the subject matter of the lease. Decker further testified that the funds were escrowed because the lessors’ entitlement to portions were based upon the lease of the land. Decker also stated that although the interests of Mrs. Manges under the lease “were not the impetus” behind the suit for declaratory judgment, “[it] has arisen as a problem.” Decker also testified that in trying to perfect its title, Mellon had sent a notification letter to Mrs. Manges. The following colloquy in pertinent part occurred:
Q One of the things that you are asking the Court to do is ascertain what are the rights of Mrs. Clinton Manges ... insofar as how much money she is entitled to with reference to 53% of the four million plus?
A That is correct.
Q So you are going to have to ask this Court to adjudicate her community rights with reference to the 53%?
A Not necessarily her community rights. Whatever her rights may be to the community, separate or otherwise. Q Because right now you don’t know how much to distribute to her until the Court makes a finding ... ?
A That is correct.
Subdivision 14 is mandatory and will prevail over permissive subdivisions of the venue statute where a conflict arises. Langdeau v. Burke, 163 Tex. 526, 358 S.W.2d 553, 554 (1962); DRG Financial Corporation v. Wade, 577 S.W.2d 349, 352 (Tex.Civ.App.—Houston [14th Dist.] 1979, no writ). A court must examine the allegations in the plaintiff’s pleadings, the relief sought and the evidence to determine the true nature or ultimate purpose of the cause of action. 577 S.W.2d at 351; Renwar Oil Corporation v. Lancaster, 154 Tex. 311, 276 S.W.2d 774, 775 (1955); People’s National Bank of Tyler v. Cranek, 557 S.W.2d 330, 332 (Tex.Civ.App.-Houston [1st Dist.] 1977, writ dism’d). The distribution of funds, after a review of the above-described testimony and an examination of Mellon’s pleadings, seems inextricably entwined with a determination of Mrs. Manges’ title to the land subject to the lease, which she never signed and refuses to ratify. Mellon’s lease purportedly covering all the Manges’ land is a cloud or encumbrance upon Ruth Manges’ interest. I would hold that a determination of that interest must occur in Starr County.